Citation Nr: 0524504	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran, who had active service from December 
1955 to September 1957, appealed that decision to BVA, and 
the case was referred to the Board for appellate review.
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Most recently, in an unappealed rating decision dated in 
October 2001, the RO found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for asthma.

3.  The evidence received since the October 2001 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for asthma.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision, which denied reopening 
the veteran's claim for service connection for asthma, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.  The evidence received subsequent to the October 2001 
rating decision is not new and material, and the claim for 
service connection for asthma is not reopened. 38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the April 
2003 rating decision as well as the March 2004 Statement of 
the Case issued in connection with this claim have notified 
the veteran of the evidence considered, the pertinent laws 
and regulations, and the reasons his claim was denied.  In 
addition, a letter was sent to the veteran in April 2003 that 
specifically informed him of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) the April 2003 
letter has essentially satisfied the notice requirements by: 
(1) Informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his private medical 
records.  Lay statements were also submitted in support of 
his claim.  The veteran has not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The veteran's claim for service connection for asthma was 
previously considered and denied by the RO in rating 
decisions dated in February 1959, April 1959, August 2001, 
and October 2001.  The veteran was informed of the decisions 
and of his appellate rights.  In general, rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In March 2003, the veteran essentially requested that his 
claim for service connection for asthma be reopened.  The RO 
denied reopening the claim on the basis that new and material 
evidence had not been submitted.  A claim shall be reopened 
and reviewed if new and material evidence is presented or 
secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured after the last disallowance is "new and 
material."  The Board recognizes that there has been a 
regulatory change in the definition of new and material 
evidence that is applicable to all claims filed on or after 
August 29, 2001, such as the instant case.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).   
Under the version of 38 C.F.R. § 3.156(a) applicable in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

In the decision dated in October 2001 that most recently 
denied service connection for asthma, the RO indicated that 
the veteran's claim for service connection was previously 
denied by a February 1959 rating decision because the 
evidence did not show that his preexisting asthma was 
aggravated by service.   The RO also indicated that the 
current medical evidence of record did not address the issue 
of aggravation.  As such, service connection for asthma 
remained denied.

The evidence associated with the claims file subsequent to 
the October 2001 rating decision includes private medical 
records, a November 2002 letter submitted by a private 
physician, a March 2003 letter submitted by the veteran's 
aunt, and lay statements dated in April and November 2003 as 
well as the veteran's own assertions.  The Board has 
thoroughly reviewed this evidence.  However, the Board finds 
that such evidence is not new and material within the meaning 
of the laws and regulations set forth above, and as such, 
there is no basis to reopen the claim for service connection.

The Board finds that the private medical records dated from 
October 1992 to October 1994 as well as in September 2002 are 
certainly new in that they were not of record at the time of 
the October 2001 rating decision.  However, collectively, 
those records are cumulative and redundant, in that they 
reiterate that the veteran has a current respiratory 
disorder.  In fact, the October 2001 rating decision had 
already acknowledged the existence of such a disorder.  In 
addition to this evidence being cumulative and redundant, the 
newly submitted private medical records are not probative, as 
they fail to provide a nexus between the veteran's current 
asthma and his military service.  Rather, the evidence simply 
shows that pulmonary functions tests revealed possible signs 
of small airway obstruction.  There is no indication that the 
veteran's current asthma is etiologically related to his 
military service.  As such, these records do not relate to an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that these private medical 
records are not material.

As for the letter submitted by James G. Prise, M.D. in 
November 2002, the Board also finds that it is certainly new 
in that the statement was not of record at the time of 
October 2001 rating decision.  However, that statement is not 
probative, as it fails to provide a nexus between the 
veteran's current asthma and his military service.  Rather, 
Dr. Prise simply indicated that the veteran had struggled 
with asthma and also suffered from lung disease.  Although 
Dr. Prise did comment that one could assume that the 
causative agents that precipitated the veteran's asthma were 
connected to his restrictive lung disease, he did not provide 
an opinion as to whether the veteran's current asthma was 
aggravated by his military service.  As such, this statement 
merely indicates that the veteran has asthma and restrictive 
lung disease that may be interrelated and does not provide 
medical evidence relating a current disorder to his military 
service.  Thus, Dr. Prise's November 2002 statement does not 
relate to an unestablished fact necessary to substantiate the 
claim, nor do it raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
the November 2002 statement from Dr. Prise is not material.

With respect to the March 2003 statement submitted by the 
veteran's aunt, the Board once again finds that it is 
certainly new in that it was not of record at the time of the 
October 2001 rating decision.  However, that statement simply 
reiterates the assertions that have already been considered 
by the RO.   The veteran's aunt stated that she was aware 
that the veteran's asthma was disabling during his period of 
service and that it was aggravated by his environment and 
living conditions.  However, the RO had already acknowledged 
the veteran's symptomatology in service in its previous 
rating decisions, and the statement submitted by the 
veteran's aunt is unclear as to whether the veteran had 
experienced an acute exacerbation in service or a chronic 
worsening of the disorder.  Moreover, while the veteran's 
aunt is a nurse and could be considered a competent medical 
professional for VA purposes, there is no indication in her 
March 2003 letter that she actually treated or examined the 
veteran in connection with his asthma.  As such, this 
statement is cumulative and redundant and is of little 
probative value.  Therefore, the Board finds that the March 
2003 letter submitted by the veteran's aunt is not new and 
material.

The Board also finds that the April and November 2003 lay 
statements submitted by a man who had served with the veteran 
as well as the veteran's own assertions are not new and 
material.  The April 2003 statement relates that the veteran 
was asthmatic and exhibited symptoms during his period of 
service, and the November 2003 statement contended that the 
cats in the barracks as well as cigarette smoke may have made 
the veteran's asthma worse.  Although these statements were 
not previously associated with the claims file, they are 
cumulative and redundant, in that the October 2001 rating 
decision already acknowledged the veteran's symptomatology in 
service.  These statements also reiterate the assertions 
already made by the veteran.  As such, the April and November 
2003 lay statements are duplicative of the evidence already 
of record.  Further, while a layperson is, just as the 
veteran, competent to relate a personal observation, neither 
the veteran nor a fellow serviceman can provide probative 
evidence establishing an etiological relationship between a 
current disorder and the veteran's military service.  In this 
regard, the Board notes that generally, only medical 
professionals are competent to render an opinion on matters 
of medical etiology or diagnosis. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In fact, the United States 
Court of Appeals for Veterans Claims (Court) has noted that 
lay persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim of service connection. See Moray v. 
Brown, 5 Vet. App. 211 (1993).  Therefore, the Board 
concludes that the lay statements are not new and material 
evidence. 

Significantly, the evidence missing at the time of the 
October 2001 rating decision continues to be absent.  
Specifically, there remains no competent medical evidence 
that indicates that the veteran's preexisting asthma was 
aggravated by his military service.  Accordingly, the Board 
finds that new and material evidence has not been presented 
to reopen the veteran's previously denied claims for service 
connection for asthma.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for asthma is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


